Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 09.21.2021. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

4.	Applicant’s claim for priority of US Application filed on 07.02.2014 is acknowledged. The Examiner takes the US Application date of 07.02.2014 into consideration. 
Double Patenting

5.	Claims 1-20 of the immediate application are patentably indistinct from claims 1-12 of Patent No. 11,145,003.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,145,003. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

The mapping of exemplary claim 11 of the immediate application to exemplary claim 1 of the patent follows:

Immediate Application
Patent No.: 11,145,003
Claim 11: 11. A method of managing electronic receipts using a user payment device including a plurality of data locations for storing information, at least one data location including a first unique identifier associated with instructions to generate a display of a graphical representation of an electronic transaction receipt, the method comprising: providing a unique identifier detection mechanism in communication with a point of sale system; providing a server in communication with the point of sale system, the server including a processor configured to register the display of the graphical representation of the electronic transaction receipt as a function of the first unique identifier and a memory device configured to store a database with a plurality of receipt-data storage locations; registering, through the point of sale system, a plurality of goods and/or services, the plurality of goods and/or services comprising the transaction receipt associated with a sale; detecting, through the point of sale system, a payment with the user payment device and retrieving information stored on the plurality of data locations including the first unique identifier; receiving, at the unique identifier detection mechanism, the information stored on the user payment device from the point of sale system and identifying the received information with the graphical representation of the electronic transaction receipt associated with the sale previously registered on the point of sale system; detecting, through the unique identifier detection mechanism in communication with the point of sale system, the first unique identifier linked with the user payment device; registering, through the processor within a server in communication with the point of sale system, the display of the graphical representation of the electronic transaction receipt as a function of the first unique identifier and in response: detecting, through the unique identifier detection mechanism, a second unique identifier linked with the user; forwarding the second unique identifier and the transaction receipt to the server, the server including a memory device configured to store a database with a plurality of receipt-data storage locations, each receipt-data storage location associated with a second unique identifier; and storing the display of the graphical representation of the electronic transaction receipt within the receipt-data storage location associated with the second unique identifier in a user accessible data base.
Claim 1: A method of managing electronic receipts using a first user payment device including a credit/debit card having a magnetic strip and a chip, at least one of the magnetic strip and chip including a plurality of data locations for storing information, at least one data location including a first unique identifier associated with instructions to generate a display of a graphical representation of an electronic transaction receipt, the method comprising: providing a point of sale system; providing a unique identifier detection mechanism in communication with the point of sale system; providing a server in communication with the point of sale system, the server including a processor configured to register the display of the graphical representation of the electronic transaction receipt as a function of the first unique identifier and a memory device configured to store a database with a plurality of receipt-data storage locations; registering, through the point of sale system, a plurality of goods and/or services, the plurality of goods and/or services comprising the transaction receipt associated with a sale; detecting, through the point of sale system, a payment with the credit/debit card and retrieving information stored on plurality of data locations including the first unique identifier; receiving, at the unique identifier detection mechanism, the information stored on the credit/debit card from the point of sale system and identifying the received information with the graphical representation of the electronic transaction receipt associated with the sale previously registered on the point of sale system; detecting, through the unique identifier detection mechanism in communication with the point of sale system, the first unique identifier linked with the credit/debit card; registering, through the processor within a server in communication with the point of sale system, the display of the graphical representation of the electronic transaction receipt as a function of the first unique identifier and in response: detecting, through the unique identifier detection mechanism, a second unique identifier linked with the user; forwarding the second unique identifier and the transaction receipt to the server, the server including a memory device configured to store a database with a plurality of receipt-data storage locations, each receipt-data storage location associated with a second unique identifier; and storing the display of the graphical representation of the electronic transaction receipt within the receipt-data storage location associated with the second unique identifier in a credit/debit card holder accessible data base.







Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687




















/GA/Primary Examiner, Art Unit 3627